Citation Nr: 1313205	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  12-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION


The Veteran had active duty service from July 1949 to August 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a July 2010 communication from the Veteran, VA was informed that the Veteran's only source of income was from the Social Security Administration (SSA).  It is not apparent to the Board if the SSA benefits are based on age or disability, as the records from SSA have not been associated with the claims file.  Where there is actual notice to VA that a veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As VA is unable to determine the nature of the benefits the Veteran is receiving, the Board finds the records from SSA should be obtained to the extent possible.  Additionally, there is conflicting evidence regarding what employment the Veteran undertook after his discharge from active duty.  Even if the SSA benefits were not based on disability, the documentation may shed further light on the Veteran's employment activities after his discharge.  

Associated with the evidence of record is a May 2000 statement from a private physician that reported that the Veteran had severe recurrent low back pain, which may be due to the injuries he sustained during active duty.  However, the physician did not provide a rationale for that conclusion.  As the issue on appeal is being remanded in order to obtain SSA records, the Board finds that the private physician be requested to provide a rationale to support this opinion.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must contact the private physician who submitted the opinion in February 2000, to request the basis for the opinion that the Veteran's back disorder "may" be due to the injuries he sustained while he was in military service.  Moreover, the RO must contact SSA to determine if the benefits the Veteran is receiving are disability benefits.  If the benefits from SSA are disability benefits, the records from SSA must be obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

